Case 2:20-cv-04963-LDH-AKT Document 1 Filed 10/15/20 Page 1 of 12 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

  SANTOS OMAR GUZMAN HERNANDEZ,

                         Plaintiff,                     Case No. 20 Civ. 4983

  -against-

  NORM INTERNATIONAL LLC, and
  NURETTIN OGUTOGULLARI, individually,

                         Defendants.

                                          COMPLAINT

       Plaintiff Santos Omar Guzman Hernandez, by and through his attorneys, Kessler Matura

P.C., complaining of Defendants Norm International LLC and Nurettin Ogutogullari, individually

(collectively “Defendants”), alleges as follows:

                                       INTRODUCTION

       1.      Plaintiff is a former kitchen worker in Defendants’ restaurant Chop Shop Bar &

Grill (the “Restaurant”). Plaintiff brings this action to seek redress against Defendants for unpaid

overtime, unpaid spread-of-hours pay, and notice and wage statement violations.

       2.      Defendants failed to pay Plaintiff overtime pay for all hours worked over forty per

workweek.

       3.      Defendants failed to pay Plaintiff spread-of-hours pay for all shifts in which he

worked greater than ten hours in one day.

       4.      Plaintiff brings this unpaid overtime claim pursuant to the Fair Labor Standards Act

of 1938 (“FLSA”), as amended, 29 U.S.C. § 201, et seq., the New York Labor Law (“NYLL”),

and other appropriate rules, regulations, statutes and ordinances.




                                                   1
Case 2:20-cv-04963-LDH-AKT Document 1 Filed 10/15/20 Page 2 of 12 PageID #: 2




                                    JURISDICTION & VENUE

        5.       Jurisdiction of the Court over this controversy is based upon 29 U.S.C. § 201, et

seq., 28 U.S.C. §§ 1331 and 1337 and the doctrine of supplemental jurisdiction pursuant to 28

U.S.C. § 1367.

        6.       This Court has jurisdiction over all state law claims brought in this action pursuant

to 28 U.S.C. § 1367(a) because these claims are so related to the FLSA claims that they form part

of the same case or controversy.

        7.       This action properly lies in the Eastern District of New York, pursuant to 28 U.S.C.

§ 1391(b)(2) because a substantial part of the events giving rise to these claims occurred in this

judicial district.

                                           THE PARTIES

Plaintiff Santos Omar Guzman Hernandez

        8.       Plaintiff is an individual who resides in Suffolk County, New York.

        9.       At all times relevant to the Complaint, Plaintiff was an “employee” within the

meaning of Section 3(e) of the FLSA, 29 U.S.C. § 203(e), and N.Y. Lab. Law § 190(2).

        10.      At all times relevant, Plaintiff was employed by Defendants or the Restaurant’s

prior ownership, to whom Defendants are a “successor,” as a kitchen worker.

        11.      Plaintiff expressed his consent to make these claims against Defendants by filing

a written consent form, pursuant to 29 U.S.C. § 216(b). See Ex. A.

Defendant Norm International LLC

        12.      Defendant Norm International LLC is a foreign limited liability company registered

to do business in the State of New York.

        13.      Defendant Norm International LLC is doing business as Chop Shop Bar & Grill.


                                                   2
Case 2:20-cv-04963-LDH-AKT Document 1 Filed 10/15/20 Page 3 of 12 PageID #: 3




        14.    Defendant Norm International LLC maintains its principal place of business at 47

East Main Street, Smithtown, New York 11787.

        15.    Defendant Norm International LLC purchased the Restaurant in or around May

2018.

        16.    Subsequent to its purchase of the Restaurant, Defendant Norm International LLC

kept the same Restaurant name: Chop Shop Bar & Grill.

        17.    After purchase, Defendant Norm International LLC continued to operate the

Restaurant in the same location.

        18.    Defendant Norm International LLC kept the same internal and external décor after

its purchase of the Restaurant.

        19.    Defendant Norm International LLC purchased the Restaurant’s equipment from the

Restaurant’s prior ownership and continued its use.

        20.    Defendant Norm International LLC uses the same Restaurant website URL and

design as the previous Restaurant owner.

        21.    Defendant Norm International LLC kept the employees who worked at the

Restaurant under its previous ownership.

        22.    After purchase, Defendant Norm International LLC maintained the same onsite

management that had overseen the Restaurant under the previous owner.

        23.    Defendant Norm International LLC kept the same menu as under previous

ownership.

        24.    Upon information and belief, with the purchase of the Restaurant, Defendant Norm

International LLC assumed the liabilities of the Restaurant’s prior ownership.




                                                3
Case 2:20-cv-04963-LDH-AKT Document 1 Filed 10/15/20 Page 4 of 12 PageID #: 4




        25.       At all times hereinafter mentioned, Defendant Norm International LLC was an

“employer” within the meaning of all applicable statutes.

        26.       At all times hereinafter mentioned, the activities of Defendant Norm International

LLC constituted an “enterprise” within the meaning of Section 3(r) & (s) of the FLSA, 29 U.S.C.

§ 203(r) & (s).

        27.       At all times hereinafter mentioned, Defendant Norm International LLC employed

employees, including Plaintiff, who regularly engaged in commerce or in the production of goods

for commerce or in handling, selling or otherwise working on goods and materials which have

moved in or been produced for commerce within the meaning of Section 3(b), (g), (i) and (j) of

the FLSA, 29 U.S.C. § 203(b), (g), (i), (j), (r) & (s).

        28.       Defendant Norm International LLC’s annual gross volume of business is not less

than $500,000 within the meaning of 29 U.S.C. § 203(s)(A)(ii).

        29.       At all relevant times, Defendant Norm International LLC maintained control,

oversight, and direction over Plaintiff, including timekeeping, payroll and other employment

practices that applied to Plaintiff.

Defendant Nurettin Ogutogullari

        30.       Defendant Nurettin Ogutogullari is the sole officer of Defendant Norm

International LLC.

        31.       Defendant Nurettin Ogutogullari is registered with the New York State Liquor

Authority as the principal of Defendant Norm International LLC.

        32.       Upon information and belief, and at all times hereinafter mentioned, Defendant

Nurettin Ogutogullari owned and/or operated Defendant Norm International LLC.

        33.       Defendant Nurettin Ogutogullari is an agent of Defendant Norm International LLC.



                                                   4
Case 2:20-cv-04963-LDH-AKT Document 1 Filed 10/15/20 Page 5 of 12 PageID #: 5




       34.     Defendant Nurettin Ogutogullari is regularly present at the Restaurant.

       35.     Upon information and belief, Defendant Nurettin Ogutogullari has authority over

personnel decisions for the Restaurant.

       36.     Upon information and belief, Defendant Nurettin Ogutogullari has authority over

payroll decisions for the Restaurant’s employees.

       37.     Upon information and belief, Defendant Nurettin Ogutogullari has the authority to

hire and fire employees of the Restaurant.

       38.     Upon information and belief, Defendant Nurettin Ogutogullari has the power to

make binding decisions for Defendant Norm International LLC.

       39.     Upon information and belief, Defendant Nurettin Ogutogullari has the power to

transfer the assets or liabilities of Defendant Norm International LLC.

       40.     Upon information and belief, Defendant Nurettin Ogutogullari has the power to

declare bankruptcy on behalf of Defendant Norm International LLC.

       41.     Upon information and belief, Defendant Nurettin Ogutogullari has the power to

enter into contracts on behalf of Defendant Norm International LLC.

       42.     Defendant Nurettin Ogutogullari is an “employer” within the meaning of Section

3(d) of the FLSA, 29 U.S.C. § 203(d), and N.Y. Lab. Law § 190(3).

                                 FACTUAL ALLEGATIONS

       43.     Plaintiff was employed at the Restaurant starting in June 2017 as a dishwasher.

       44.     Plaintiff received $525 per week during his employment as a dishwasher.

       45.     Plaintiff’s job duties as dishwasher included washing dishes and shoveling snow

subsequent to any snowstorm.

       46.     In or around June 2018, Plaintiff changed position to be a cook.



                                                5
Case 2:20-cv-04963-LDH-AKT Document 1 Filed 10/15/20 Page 6 of 12 PageID #: 6




         47.   Plaintiff received $700 per week during his employment as a cook.

         48.   Plaintiffs job duties as cook included work at the kitchen’s fry station and

preparation of salads, sushi rolls, and desserts.

         49.   In Plaintiff’s position as dishwasher and cook, Plaintiff was also responsible for

taking out garbage, unpacking food deliveries, and cleaning fry filters.

         50.   Plaintiff consistently worked over 40 hours a week.

         51.   Defendants failed to compensate Plaintiff for all hours worked in excess of 40 hours

per week at a rate of at least one and one-half times his regular rate of pay, throughout the entire

term of his employment at the Restaurant.

         52.   Plaintiff regularly worked greater than 10 hours in one shift.

         53.   However, throughout Plaintiff’s employment, Defendants failed to compensate an

additional hour of pay at the minimum wage for every shift in which he worked greater than 10

hours.

         54.   Defendants failed to furnish Plaintiff with an accurate statement of wages listing

hours worked, rates paid, gross wages, allowances and deductions taken, and net wages paid.

         55.   Defendants failed to furnish Plaintiff with the hiring notice required by NYLL.

         56.   Defendants managed Plaintiff’s employment, including his schedule and the

amount of overtime worked.

         57.   Defendants dictated, controlled, and ratified the wage and hour and all related

employee compensation policies.

         58.   Defendants were aware of Plaintiff’s work hours but failed to pay Plaintiff the full

amount of wages due under the law.




                                                    6
Case 2:20-cv-04963-LDH-AKT Document 1 Filed 10/15/20 Page 7 of 12 PageID #: 7




        59.     Defendants’ failure to pay proper wages in a timely manner or furnish proper wage

statements and hiring notice was without good faith, willful, and with a reckless disregard for

Plaintiff’s rights.

                                    FIRST CAUSE OF ACTION
                                      FLSA – Overtime Wages

        60.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

        61.     Plaintiff was a non-exempt employee entitled to be paid overtime compensation for

all overtime hours worked.

        62.     Defendants employed Plaintiff for workweeks longer than 40 hours and willfully

failed to compensate Plaintiff for all of the time worked in excess of 40 hours per week, at a rate

of at least one and one-half times their regular hourly rate, in violation of the requirements of

Section 7 of the FLSA, 29 U.S.C. § 207(a)(1).

        63.     Section 13 of the FLSA, 29 U.S.C. § 213, exempts certain categories of employees

from the overtime compensation requirements set forth in Section 207(a)(1) of the FLSA.

        64.     However, none of the Section 13 exemptions apply to the Plaintiff because he did

not meet the requirements for coverage under the exemptions.

        65.     Defendants failed to make a good faith effort to comply with the FLSA with respect

to its compensation to Plaintiff.

        66.     Because Defendants’ violations of the FLSA were willful, a three-year statute of

limitations applies, pursuant to 29 U.S.C. § 255.

        67.     As a consequence of the willful underpayment of wages, alleged above, Plaintiff

incurred damages thereby and Defendants are indebted to them in the amount of the unpaid




                                                7
Case 2:20-cv-04963-LDH-AKT Document 1 Filed 10/15/20 Page 8 of 12 PageID #: 8




overtime compensation, together with interest, liquidated damages, attorneys’ fees, and costs in an

amount to be determined at trial.

                                SECOND CAUSE OF ACTION
                                  NYLL – Unpaid Overtime

        68.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

        69.    Defendants employed Plaintiff for workweeks longer than 40 hours and willfully

failed to compensate Plaintiff for all of the time worked in excess of 40 hours per week, at a rate

of at least one and one-half times their regular hourly rate, in violation of the requirements of

NYLL.

        70.    Plaintiff was not exempt from the overtime provisions of the NYLL because he did

not meet the requirements for any of the exemptions available under New York law.

        71.    By the course of conduct set forth above, Defendants and prior Restaurant

ownership have violated NYLL § 650, et seq.; 12 N.Y.C.R.R. § 146-1.4.

        72.    Defendants failed to keep, make, preserve, maintain, and furnish accurate records

of time worked by Plaintiff.

        73.    Defendant’s failure to pay overtime compensation to Plaintiff was willful within

the meaning of N.Y. Lab. Law § 663.

        74.    As a consequence of the willful underpayment of wages, alleged above, Plaintiff

incurred damages thereby and Defendants are indebted to him in the amount of the unpaid overtime

compensation and such other legal and equitable relief as the Court deems just and proper.

        75.    Plaintiff seeks recovery of liquidated damages, attorneys’ fees, and costs to be paid

by Defendants as provided by the NYLL.




                                                 8
Case 2:20-cv-04963-LDH-AKT Document 1 Filed 10/15/20 Page 9 of 12 PageID #: 9




                                  THIRD CAUSE OF ACTION
                                  NYLL – Spread of Hours Pay

          76.   Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

          77.   Defendants failed to pay Plaintiff one additional hour pay at the minimum wage

rate for each day the spread of hours was greater than ten hours, in violation of N.Y. Lab. Law §

190, et seq. & 650, et seq., as codified by 12 N.Y.C.R.R. § 146-1.6.

          78.   Defendants failed to pay Plaintiff such wages in a timely fashion, as required by

Article 6 of the NYLL.

          79.   Defendants failure to pay Plaintiff an additional hour of pay for each day the spread

of hours was greater than 10, was willful within the meaning of N.Y. Lab. Law § 663.

          80.   As a consequence of the willful underpayment of wages, alleged above, Plaintiff

has incurred damages thereby and the Defendants are indebted to him in the amount of the unpaid

spread of hours compensation and such other legal and equitable relief as the Court deems just and

proper.

          81.   Plaintiff seeks recovery of liquidated damages, attorneys’ fees, interest, and costs

to be paid by the Defendants as provided by the NYLL.

                               FOURTH CAUSE OF ACTION
                         NYLL – Failure to Provide Proper Wage Notice

          82.   Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

          83.   Defendants failed to supply Plaintiff with proper wage notices, as required by N.Y.

Lab. Law § 195(1), in English or in the language identified as his primary language, at the time of

hiring, containing, among other items: the rate or rates of pay and basis thereof, whether paid by



                                                  9
Case 2:20-cv-04963-LDH-AKT Document 1 Filed 10/15/20 Page 10 of 12 PageID #: 10




 the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part

 of the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated

 by the employer; overtime rate; the name of the employer; any “doing business as” names used by

 the employer; the physical address of the employer’s main office or principal place of business,

 and a mailing address if different; and, the telephone number of the employer.

          84.   Due to Defendants violations of N.Y. Lab. Law § 195(1), Plaintiff is entitled to

 statutory penalties of $50 dollars each workday that Defendants and prior Restaurant ownership

 failed to provide Plaintiff with annual wage notices, or a total of $5,000, and reasonable attorneys’

 fees and costs, as provided for by N.Y. Lab. Law § 198(1-b).

                                FIFTH CAUSE OF ACTION
                     NYLL – Failure to Provide Accurate Wage Statements

          85.   Plaintiff realleges and incorporates by reference all allegations in all preceding

 paragraphs.

          86.   Defendants failed to supply Plaintiff with an accurate statement of wages with

 every payment of wages as required by N.Y. Lab. Law § 195(3), listing: dates of work covered

 by that payment of wages; name of employee; name of employer; address and phone number of

 employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

 piece, commission, or other; gross wages; deductions; allowances, if any, claimed as part of the

 minimum wage; hourly rate or rates of pay and overtime rate or rates of pay if applicable; the

 number of hours worked, including overtime hours worked if applicable; deductions; and net

 wages.

          87.   Due to Defendants violations of N.Y. Lab. Law § 195(3), Plaintiff is entitled to

 statutory penalties of $250 dollars for each workday that Defendants and prior Restaurant ownership




                                                  10
Case 2:20-cv-04963-LDH-AKT Document 1 Filed 10/15/20 Page 11 of 12 PageID #: 11




 failed to provide him with accurate wage statements, or a total of $5,000 dollars, and reasonable

 attorneys’ fees and costs, as provided for by N.Y. Lab. Law § 198 (1-d).




                                     PRAYER FOR RELIEF
         WHEREFORE, Plaintiff Guzman Hernandez seeks the following relief:

         A.     Unpaid overtime pay and an additional and equal amount as liquidated damages

 pursuant to the FLSA and the supporting United States Department of Labor regulations;

         B.     Unpaid overtime pay and liquidated damages permitted by law pursuant to the

 NYLL;

         C.     Unpaid spread-of-hours pay and liquidated damages permitted by law pursuant to

 the NYLL;

         D.     Statutory damages, as provided for by N.Y. Lab. Law § 198, for Defendants’

 violations of the notice and recordkeeping requirements pursuant to N.Y. Lab. Law § 195;

         E.     Pre-judgment interest and post-judgment interest as provided by law;

         F.     Appropriate equitable and injunctive relief to remedy violations, including but not

 necessarily limited to an order enjoining Defendants from continuing its unlawful practices;

         G.     Attorneys’ fees and costs of the action; and

         H.     Such other relief as this Court shall deem just and proper.



                                  [Signature block on next page]




                                                 11
Case 2:20-cv-04963-LDH-AKT Document 1 Filed 10/15/20 Page 12 of 12 PageID #: 12




 Dated: Melville, New York
        October 15, 2020                   Respectfully submitted,


                                           KESSLER MATURA P.C.

                                           By: /s/ Troy L. Kessler
                                                  Troy L. Kessler

                                           534 Broadhollow Road, Suite 275
                                           Melville, NY 11747
                                           (631) 499-9100
                                           tkessler@kesslermatura.com

                                           Attorneys for Plaintiff




                                      12
